Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Interview
The Examiner tried to contact the Applicant’s representative to expedite prosecution. However, there is no attorney’s contact information is available.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I.	Claims 1 – 4 as a first group directed to an earpiece for analyzing the audio signal to determine a voice command where the voice command is to create an audio content wish list.
II.	Claims 1 – 3 and 5 as a second group directed to an earpiece for analyzing the audio signal to determine a voice command where the voice command is perform at least one of the following actions with respect to an audio content list stored in the memory,Attorney Docket: CONT_16047716 purchase a song in the audio content list, delete a song from the audio content list, skip to the next song in the audio content list, add a song to the audio content list, and delete the audio content list.
III.	Claims 1 – 3 and 6 – 7 as a third group directed to an earpiece for analyzing the audio signal to determine a voice command where the voice command is to search the internet.

V.	Claims 1 – 3 and 10 as a fourth group directed to an earpiece for analyzing the audio signal to determine a voice command where the voice command is to play audio from radio station.
VI.	Claims 1 – 3 and 11 – 15 as a sixth group directed to an earpiece for analyzing the audio signal to determine a voice command where the voice command is to search for a particular stock value.
VII.	Claims 1 – 3 and 16 as a seventh group directed to an earpiece for analyzing the audio signal to determine a voice command including a second ambient sound microphone.
VIII.	Claims 1 – 3 and 17 – 19 as an eighth group directed to an earpiece for analyzing the audio signal to determine a voice command where including a sealing section.

The species are independent or distinct because group I to VIII is different and distinguish from each other. An earpiece for analyzing the audio signal to determine a voice command where the voice command is to create an audio content wish list is different to an earpiece for analyzing the audio signal to determine a voice command where the voice command is to search the internet, etc.. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species I requires to search at least G10L 21/057; 
Species II requires to search at least G10L 21/0324; 
Species III requires to search at least G10L 25/81; 
Species IV requires to search at least G10L 25/54; 
Species V requires to search at least G10L 21/007; 
Species VI requires to search at least G10L 21/0202; 
Species VII requires to search at least G10L 21/0208; 
Species VII requires to search at least G10L 25/60; 

The species or groupings of patentably indistinct species require a different field of search (e.g. searching different main-groups / sub-groups or electronic resources, or employing different search strategies or search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668